Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-22 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 and 02/16/2022 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11, 13-17, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris (US 20200139994 A1).
Regarding claim 1, Harris teaches (Fig. 1-7): A side bearing assembly (30) for a truck assembly (10) of a rail vehicle (Abstract), the side bearing assembly (30) comprising: a base (base 56); a cap (cap 32) moveably coupled to the base (56); and one or more elastomer springs (resilient foam pad 54) disposed between the base (56) and the cap (32), wherein the one or more elastomer springs (54) comprise a foam (54) having air pockets that are configured be compressed (para. 0030).  
Regarding claim 2, Harris teaches the elements of claim 1, as stated above. Harris further teaches (Fig. 1-7): the air pockets (para. 0030) form at least half of the one or more elastomer springs (resilient foam pad 54). 
Regarding claim 3, Harris teaches the elements of claim 1, as stated above. Harris further teaches (Fig. 3-5): wherein the one or more elastomer springs (54) comprise: a head having a first width (Fig. 4-5); and a neck having a second width that is less than the first width (Fig. 4-5). 
Regarding claim 4, Harris teaches the elements of claim 3, as stated above. Harris further teaches (Fig. 3-5): wherein the one or more elastomer springs (54) further comprise a foot having a third width that is greater than the second width (Fig. 4-5).
Regarding claim 5, Harris teaches the elements of claim 1, as stated above. Harris further teaches (Fig. 4-6): the base (56) comprises a central stand (floor 62), and wherein the elastomer spring is contained between the cap (32) and the central stand (62). 
Regarding claim 7, Harris teaches the elements of claim 1, as stated above. Harris further teaches (Fig. 3-6): one or more friction modifiers (wedges 50) disposed between a collar (60A, 60B) of the base (56) and a wall of the cap (32) (para. 0026, lines 9-16).  
Regarding claim 11, Harris teaches the elements of claim 1, as stated above. Harris further teaches (Fig. 3-6): the one or more elastomer springs (54) comprise one or more indentations (Fig. 4-6). 
Regarding claim 13, Harris teaches (Fig. 1-7): A method of forming a side bearing assembly (30) for a truck assembly (10) of a rail vehicle (Abstract), the method comprising: moveably coupling a cap (32) to a base (56); and disposing one or more elastomer springs (54) between the base (56) and the cap (32), wherein the one or more elastomer springs (54) comprise a foam having air pockets that are configured be compressed (para. 0030).  
Regarding claim 14, Harris teaches the elements of claim 13, as stated above. Harris further teaches (Fig. 1-7): forming at least half of the one or more elastomer springs (resilient foam pad 54) with air pockets (para. 0030). 
Regarding claim 15, Harris teaches (Fig. 1-7): A truck assembly (10) that is configured to travel along a track having rails (para. 0002), the truck assembly (10) comprising: a first side frame (12); a second side frame (14); a bolster (18) extending between the first side frame and the second side frame (Fig. 1); a first wheel set (40) coupled to the first side frame and the second side frame (Fig. 1); a second wheel set (40) coupled to the first side frame and the second side frame (Fig. 1); a first side bearing assembly (30) coupled to the bolster (Fig. 1); and a second side bearing assembly (30) coupled to the bolster (Fig. 1), wherein the first side bearing assembly (30) is mounted on a top surface of the bolster between a bolster center bowl (26) and a first end (Fig. 1), and wherein the second side bearing assembly (30) is mounted on the top surface of the bolster between the bolster center bowl (26) and a second end (Fig. 1), wherein each of the first side bearing assembly (30) and the second side bearing assembly (30) comprises: a base (56); a cap (32) moveably coupled to the base (56); and one or more elastomer springs (resilient foam pad 54) disposed between the base (56) and the cap (32), wherein the one or more elastomer springs (54) comprise a foam (54) having air pockets that are configured be compressed (para. 0030).
Regarding claim 16, Harris teaches the elements of claim 15, as stated above. Harris further teaches (Fig. 1-7): the air pockets (para. 0030) form at least half of the one or more elastomer springs (resilient foam pad 54). 
Regarding claim 17, Harris teaches the elements of claim 15, as stated above. Harris further teaches (Fig. 3-5): wherein the one or more elastomer springs (54) comprise: a head having a first width (Fig. 4-5); and a neck having a second width that is less than the first width (Fig. 4-5), and a foot having a third width that is greater than the second width (Fig. 4-5).
Regarding claim 19, Harris teaches the elements of claim 15, as stated above. Harris further teaches (Fig. 3-6): one or more friction modifiers (wedges 50) disposed between a collar (60A, 60B) of the base (56) and a wall of the cap (32) (para. 0026, lines 9-16).  
Regarding claim 22, Harris teaches the elements of claim 15, as stated above. Harris further teaches (Fig. 3-6): the one or more elastomer springs (54) comprise one or more indentations (Fig. 4-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20200139994 A1), in view of Hassenauer (US 3735711 A).
Regarding claim 6, Harris teaches the elements of claim 1, as stated above. Harris further teaches (Fig. 3-6): the base (56) comprises a collar (60A, 60B), but does not explicitly teach the collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap.
However, Hassenauer teaches (Fig. 4): a base (base 17) comprising a collar (upstanding side wall 20) having an alignment rim (inturned ear 29), and wherein the alignment rim (29) extends inwardly toward a cap (upper member 10). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the base to include a collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses. 
Regarding claim 8, Harris teaches the elements of claim 1, as stated above. Harris does not explicitly teach that the cap comprises a lower ledge, and wherein the base comprises a collar having an upper ridge, wherein the cap is below the upper ridge
However, Hassenauer teaches (Fig. 4): a cap (10) comprising a lower ledge (28), and wherein a base (17) comprises a collar (20) having an upper ridge (29), wherein the cap (10) is below the upper ridge (29). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the cap to comprise a lower ledge, and the base to comprise a collar having an upper ridge, wherein the cap is below the upper ridge, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses. 
Regarding claim 18, Harris teaches the elements of claim 15, as stated above. Harris further teaches (Fig. 3-6): the base (56) comprises a collar (60A, 60B), but does not explicitly teach the collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap.
However, Hassenauer teaches (Fig. 4): a base (base 17) comprising a collar (upstanding side wall 20) having an alignment rim (inturned ear 29), and wherein the alignment rim (29) extends inwardly toward a cap (upper member 10). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the base to include a collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses.
Regarding claim 20, Harris teaches the elements of claim 15, as stated above. Harris does not explicitly teach that the cap comprises a lower ledge, and wherein the base comprises a collar having an upper ridge, wherein the cap is below the upper ridge.
However, Hassenauer teaches (Fig. 4): a cap (10) comprising a lower ledge (28), and wherein a base (17) comprises a collar (20) having an upper ridge (29), wherein the cap (10) is below the upper ridge (29). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the cap to comprise a lower ledge, and the base to comprise a collar having an upper ridge, wherein the cap is below the upper ridge, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses.
Claims 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20200139994 A1), in view of Mitchell et al. (US 7503264 B2).
Regarding claim 9, Harris teaches the elements of claim 1, as stated above. Harris does not explicitly teach that the one or more elastomer springs comprise a first elastomer spring and a second elastomer spring. 
However, Mitchell teaches (Fig. 1): a side bearing assembly with one or more elastomer springs (60, 62) comprising a first elastomer spring (interior member 60 formed from MCU) and a second elastomer spring (exterior member 62 formed from MCU)(col. 8, lines 55-63). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first and second elastomer springs, as taught by Mitchell, as needed by manufacturing constraints, since difficulties may arise in forming a single large elastomer spring (col. 8, lines 55-63). 
Regarding claim 10, Harris and Mitchell teach the elements of claim 9, as stated above. Harris further does not explicitly teach that the first elastomer spring has a first density, and wherein the second elastomer spring has a second density that differs from the first density. 
However, Mitchell further teaches (Fig. 1): a side bearing assembly with a first elastomer spring (interior member 60 formed from MCU) and a second elastomer spring (exterior member 62 formed from MCU)(col. 8, lines 55-63) having two different densities (col. 8, line 66 – col. 9, line 8). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first and second elastomer springs formed with different densities, as taught by Mitchell, since the densities of the springs can be “optimized as a design variable to optimize the dampening of the lateral pivoting of the car body relative to the truck” (col. 9, lines 6-8). 
Regarding claim 21, Harris and Mitchell teach the elements of claim 15, as stated above. Harris further does not explicitly teach that the one or more elastomer springs comprise a first elastomer spring and a second elastomer spring, wherein the first elastomer spring has a first density, and wherein the second elastomer spring has a second density that differs from the first density. 
However, Mitchell further teaches (Fig. 1): a side bearing assembly with a first elastomer spring (interior member 60 formed from MCU) and a second elastomer spring (exterior member 62 formed from MCU)(col. 8, lines 55-63) having two different densities (col. 8, line 66 – col. 9, line 8). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first and second elastomer springs, as taught by Mitchell, as needed by manufacturing constraints, since difficulties may arise in forming a single large elastomer spring (col. 8, lines 55-63). 
Further, it would be obvious to include the first and second elastomer springs formed with different densities, as taught by Mitchell, since the densities of the springs can be “optimized as a design variable to optimize the dampening of the lateral pivoting of the car body relative to the truck” (col. 9, lines 6-8).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20200139994 A1), in view of Mulcahy et al. (US 4434720 A).
Regarding claim 12, Harris teaches the elements of claim 1, as stated above. Harris does not explicitly teach an alignment plate that secures the one or more elastomer springs to the base.
However, Mulcahy teaches (Fig. 3): an alignment plate (bottom plate 38) that secures one or more elastomer springs (resilient device 36) to a base (base plate 22). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to include an alignment plate that secures an elastomer spring to the base, as taught by Mulcahy, to frictionally engage the elastomer spring and vertically align the spring within the side walls of the base. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4998997-A: Teaches a top cap and housing cooperate to create an internal void wherein is located two elastomeric springs, one on top of the other; Two different solid stop systems are incorporated into the top and housing; An interlocking system also movably secures the top cap and housing such that the two thermoplastic elastomeric springs can be subjected to a preload; The thermoplastic elastomeric springs are designed and housed so that through a cycle from free height to solid height they are folded and flexed rather than compressed.
US-7121212-B2: Teaches a first keying feature configuration consisting of vertical half-circle recessed keying features 150 provided on opposite diagonal outside corners of base 110 and corresponding vertical half-circle protruding keying features 160 provided on corresponding inside corners of cap 120. 
US-7549379-B2: Teaches the side bearing comprises a base and a generally cylindrical wall section extending upwardly from the base; a cup-shaped cap comprises a generally circular top section and a generally cylindrical wall section extending downwardly therefrom; the cap extends into the wall section of the base; at least one coil spring is provided within the base and extends to the underside of the cap; the cup shaped cap includes a centrally located cut out section with an elastomer pad fitted within the cut out section; the cup shaped cap cylindrical wall sections can be coated with a lubricant or hardening substance.
US-8939087-B2: Teaches a wear cap 42, which fits over the bearing element 49, and has downwardly depending side walls 43 that slide within the generally cylindrical bearing cavity formed by the cage 32; the central bottom opening 34 in the cage 32 can have a larger diameter than the bearing element 49, but can have a smaller diameter than the wear cap 42, such that a solid stop is provided by an shelf 44 formed by the central bottom opening 34 which cooperates with a skirt portion 43 of the wear cap 42 to limit the downward travel of the wear cap 42.
US-8967052-B2: Teaches spring 100 is comprised of a formed and resiliently deformable thermoplastic elastomer member 110 and, preferably, a thermal insulator 120, multiple elastomer springs and with varying width. 
RU-182899-U1: Teaches the damper (5) consists of elastic elements of different stiffness; the damper (5) contains an elastic element (12) of lower stiffness and with the possibility of limiting the magnitude of its compression; between the damper (5) and the housing (1), a gasket (24) made of heat-insulating material is installed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617